DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Basov on 1/11/2022.

The application has been amended as follows: 
	10. The image capturing apparatus according to claim [[9]] 1, wherein the shooting control unit carries out control so that the first shooting is carried out before the plurality of instances of second shooting; and when each of the plurality of instances of second shooting is carried out, the detection unit detects the amount of positional skew corresponding to the second image generated through a current instance of shooting; the determination unit determines whether or not the amount of positional skew, corresponding to the second image generated through the current instance of shooting, is greater than or equal to the threshold; and when it has been determined that the amount of positional skew corresponding to the second image generated through the current instance of shooting is greater than or equal to the threshold, the shooting control unit carries out control so as to redo the current instance of shooting before a next instance of shooting.


Response to Arguments
Applicant’s arguments, filed 10/21/2021, with respect to the rejections of claims 1-8 and 12-18 have been fully considered and are persuasive.  The rejections of claims 1-8 and 12-18 have been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10, and 12, 13, 15, and 17 are allowed.
Regarding claims 1, 15 and 17, in the previous Office Action dated 7/21/2021 it was indicated that should all of the subject matter of claims 1 and 9 be incorporated into a single independent claim it would be allowable over the prior art. Claim 1 incorporates all of the subject matter of claims 1 and 9 as previously presented, and is therefore allowable over the prior art, and claims 15 and 17 recite substantially similar claim limitations.
Claims 2-8, 10, 12, and 13 are dependent on claim 1, and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	1/11/2022